Per Curiam :
The judgment appealed from should be modified by striking out the provision that the. plaintiffs “have judgment against the defendant Carlo Rossa for the sum of §614.67 now held by the defendant, the Williams-burgh Savings Bank, with §83.78 costs, making a total of §698.45and by striking out the further clause in the judgment, “that the defendant, the Williamsburgh Savings Bank have judgment against the plaintiffs dismissing the complaint upon the merits with §55 dollars costs as taxed ; ” and as so modified that the j udgment be affirmed, without costs. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Judgment modified as stated in opinion, and as modified affirmed, without costs. Settle order on notice.